DETAILED ACTION
In view of the appeal brief filed on 2/12/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                         


Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Same interpretations are made as in the previous office action.
Interpretation of the term “biteline” is limited to “intersection between the sole and the upper” as defined in the art in Drake (USPN 10758010)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houng et al (US Publication 2018/0242692), herein Houng, in view of Regan et al (US Publication 2017/0119088), herein Regan.
Regarding Claim 1, Houng teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; [0029] “article of footwear 10”) comprising:
a shoe having a medial side, lateral side, upper (12) attached to a sole along a biteline, and a wrapping panel (18B) (see Fig. 1 for panel; see Figs. 2 and 3 for lateral and medial side, respectively; [0005] "Fig. 2 is...lateral side of the article of footwear"; [0006] "Fig. 3 is...medial side of the article of footwear"; [0029] “footwear 10 that has an upper 12”; [0036] “sole structure 34 is attached to a lower portion 36 of the body 30 of the upper 12.  The sole structure 34 includes an outsole 38 and a midsole 40.  The midsole 40 is attached to the outsole 38...upper 12 may be directly attached to the midsole 40", where biteline is area between outsole and upper; [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30"),
wherein the wrapping panel includes a first portion that is non-releasably coupled to the medial side at the left-shoe biteline (see Fig. 3, where first portion is an area of 18B including 32B; [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30...the anchored end 32B is attached to the sole structure 34 between the midsole 40 and the outsole 38"),
a second portion that releasably attaches onto the left-shoe upper (see Fig. 2; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12", where second portion is an area of 18B including 42B).

Houng does not explicitly teach the shoe being a pair of shoes,
the aforementioned structure being specifically for a left shoe,
the body being flexible,
a right shoe having a right-shoe medial side, a right-shoe lateral side, a right-shoe upper, and a right-shoe wrapping panel,
wherein the right-shoe wrapping panel includes a third portion that is non-releasably coupled to the right-shoe lateral side,
a fourth portion that releasably attaches onto the right-shoe upper,
and a flexible body between the third portion and the fourth portion.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Houng:
 is capable of the shoe being a pair of shoes as it is known in the art that shoes can come in pairs,
is capable of teaching the structure for a left shoe as it is known in the art that a shoe can be for the left or right foot and therefore for a left shoe or right shoe.
Furthermore, Houng at least suggests a flexible body ([0033] “elastic stretchability of portions of the straps 18A, 18B, 18C”).
As such, Houng teaches the structure for the body other than explicitly teaching that it is flexible.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng by making the strap body flexible, especially as it is known to depend on the material used. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a strap body flexible on the basis of its suitability for the intended use. In other words, the use of a flexible strap body would have been an "obvious to try" approach because the use of such a well-known material for a strap is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).  See extrinsic evidence Torrance USPN 8763279 for a flexible strap body.  
As for the teaching of the same structure being for a right shoe and therefore having a third and fourth portion accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng to have the same structure for a right shoe, and therefore having an asymmetric pair of shoes, as it is taught in the art to provide strap asymmetry in shoes (see Regan; Fig. 9, straps 18 and 20 on left shoe 10 being asymmetric with straps 19 and 21 on right shoe 12, and Fig. 1, straps 19 and 21 on left shoe 12 being asymmetric with straps 18 and 20 on right shoe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with Regan’s asymmetry in order to provide a variety of benefits ([0004], [0005], [0030], [0032], [0043]), especially as both references are in the same field of endeavor of strapped shoes being utilized for a variety of sports (Houng [0031] and Regan [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with Regan’s asymmetry as the asymmetric straps advantageously provide stability and/or proprioceptive feedback and/or movement restriction (or even at least two of the terms synonymously, where all these options apply to the explanations that follow) differently than that of symmetric straps and therefore that symmetric straps may not provide but may be desired as intended use during certain sports scenarios ([0030] “strap 18-21 may provide for an increase in foot stability within the shoe 10, 12”; [0014] “shoe for providing physiological awareness”; [0032] “in contrast to conventional shoes, the strapping 18-21 of the shoes is not symmetrical or mirrored as between the left shoe 12 and right shoe 10.  The shoes 10, 12 provide unsymmetrical forces to the user’s feet.  The shoes 10, 12 provide a desired level of movement restriction across multiple planes including the sagittal and lateral planes…the straps provide proprioceptive feedback”; [0032] “straps 18-21 provide propreoceptive feedback”; [0043] “strapping may provide added proprioceptine feedback”).  Furthermore, Regan shows that it is known in the art that such benefits are crucial during intended use ([0004] “successful and consistent golf swing requires precise…position and movement of the feet.  At any moment…anything can go wrong that will throw off the whole body”; [0005] “sport of golf…causing…abrupt forces on the foot”).  Although such recitations are in the context of golf, as aforementioned, both Houng and Regan can be utilized in other sports, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that other sports would also require precise positioning and movement of the feet, and that at any moment of the sport, something can go wrong that will throw off the whole body, such as abrupt forces/movement.  One of ordinary skill in the art would know that it is known in the footwear art that proprioceptive feedback assists with stability and balance (see extrinsic evidence Poremba 2018/0303191), and thus also movement restriction.   It is further clarified that only Houng’s straps are being modified with the asymmetry taught by Regan, and not the location or extent of Regan’s straps, where it would have been within the skill of one of ordinary skill in the art to apply the asymmetry of Regan to Houng such that the extent and location of Houng’s straps are not modified.  As the proprioceptive feedback in Regan may be to areas different than that provided by the straps in Houng because the strap locations and extents are not necessarily the same between Regan and Houng, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with Regan’s asymmetry as the proprioceptive feedback encourages a stability/balance/movement restriction advantageously different than symmetric straps as aforementioned which would be beneficial in various intended use.  As aforementioned, Regan is not restricted to golf shoes; many sports, such as basketball disclosed in Houng and as a well-known option in Regan’s [0002] “other sports”, would have forces that would require consideration of balance, and asymmetric straps as taught by Regan would provide a stability and balance not otherwise provided if Houng’s straps were symmetric, and therefore would be applied based on intended use and desired balance/stability.  It would have been well within the skill of one of ordinary skill in the art to determine the proprioception applied in the extent of straps in Houng and therefore apply the asymmetry of Regan to encourage stability/balance/movement restriction with proprioceptive feedback as desired for use.    It is further noted that such recitations apply for the straps regardless of whether it is Fig. 9 embodiment of Regan or not as the same reference numerals are utilized.  Furthermore, especially as Houng indicates [0003] “fit of the upper to the foot may be adjusted with a fastening system so that the upper is loose enough to receive the foot but can be tightened around the foot to secure the foot to the sole structure,” where the fastening system is of Houng’s straps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with the asymmetry of Regan similarly to the reasons aforementioned, to prevent any incident occurring during intended use of sports that may throw off the body, such as Houng’s shoes being unintentionally adjusted too loose around a user’s foot which could be counteracted by the asymmetry of Regan.  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with the asymmetry of Regan, as they are in the same field of endeavor as strapped sports shoes as aforementioned, based on desired aesthetics or design choice.
Houng teaches all of the elements of the instant invention as discussed in detail above except providing the asymmetry.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng by making its straps asymmetric between the two shoes. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make straps asymmetric on the basis of its suitability for the intended use. In other words, the use of asymmetric straps would have been an "obvious to try" approach because the use of such a well-known design for footwear straps is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Regan’s asymmetric straps.

As such, for clarification, Houng is outlined below for the recitation for the right shoe, as it would have been obvious, as aforementioned, that the previous annotations could be for a left shoe, and that Houng could also be for a right shoe, not only because a shoe can be for a left or right shoe, but also for the asymmetric teaching, motivated as aforementioned.
Modified Houng then teaches a right shoe having a right-shoe medial side, right-shoe lateral side, right-shoe upper (12) attached to a right-shoe sole along a right-shoe biteline, and a right-shoe wrapping panel (18B) (see Fig. 1 for panel; where, due to the asymmetry taught by Regan, Figs. 2 and 3 would be for the medial and lateral side, respectively for a right shoe and therefore opposite of [0005] and [0006] in [0005] "Fig. 2 is...lateral side of the article of footwear" and [0006] "Fig. 3 is...medial side of the article of footwear"; [0029] “footwear 10 that has an upper 12”; [0036] “sole structure 34 is attached to a lower portion 36 of the body 30 of the upper 12.  The sole structure 34 includes an outsole 38 and a midsole 40.  The midsole 40 is attached to the outsole 38...upper 12 may be directly attached to the midsole 40", where biteline is area between outsole and upper; where, due to the asymmetry taught by Regan, [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30", would instead be fixed adjacent the lateral side as Fig. 3 is now the lateral side for a right shoe),
wherein the right-shoe wrapping panel includes a third portion that is non-releasably coupled to the right-shoe lateral side (see Fig. 3 now for lateral side, where first portion is an area of 18B including 32B; where, due to the asymmetry taught by Regan, [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30", would instead be fixed adjacent the lateral side as Fig. 3 is now for the lateral side for a right shoe; [0048] “the anchored end 32B is attached to the sole structure 34 between the midsole 40 and the outsole 38"),
a fourth portion that releasably attaches onto the left-shoe upper (see Fig. 2 now for medial side; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12", where second portion is an area of 18B including 42B),
and a flexible body between the third portion and the fourth portion (where the body is of strap 18B between an areas at the ends).
Regarding Claim 2, modified Houng teaches all the claimed limitations as discussed above in Claim 1.
Houng further teaches wherein the second portion releasably attaches onto the left-shoe lateral side of the left-shoe upper (as aforementioned, see Fig. 2 as lateral side for left-shoe; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12", where second portion is an area of 18B including 42),
wherein the fourth portion releasably attaches onto the right-shoe medial side of the right-shoe upper (as aforementioned, see Fig. 2 now as medial side for right-shoe; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12", where second portion is an area of 18B including 42B).
Regarding Claim 6, modified Houng teaches all the claimed limitations as discussed above in Claim 1.
Houng further teaches wherein the left-shoe upper comprises a laceless left-shoe upper and the right-shoe upper comprises a laceless right-shoe upper (see Figs. 1-3; [0029] “upper 12 is secured with a laceless fastening system 14”, where Houng was previously established for both left and right shoes).

Regarding Claim 7, Houng teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; [0029] “article of footwear 10”) comprising:
a shoe having a medial side, lateral side, upper (12) attached to a sole along a biteline, a first wrapping panel (18B) and a second wrapping panel (18A) (see Fig. 1 for panel; see Figs. 2 and 3 for lateral and medial side, respectively; [0005] "Fig. 2 is...lateral side of the article of footwear"; [0006] "Fig. 3 is...medial side of the article of footwear"; [0029] “footwear 10 that has an upper 12”; [0036] “sole structure 34 is attached to a lower portion 36 of the body 30 of the upper 12.  The sole structure 34 includes an outsole 38 and a midsole 40.  The midsole 40 is attached to the outsole 38...upper 12 may be directly attached to the midsole 40", where biteline is area between outsole and upper; [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30"; [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30"),
wherein the first left-shoe wrapping panel (18B) includes a first portion non-releasably coupled at the left-shoe biteline to the left-shoe medial side and a second portion releasably coupled to the left-shoe upper (see Fig. 3, especially for medial; [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30...the anchored end 32B is attached to the sole structure 34 between the midsole 40 and the outsole 38", where first portion is the an area of 18B including 32B; see Fig. 2; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12"; where second portion is the an area of 18B including 42B), and
wherein the second left-shoe wrapping panel (18A) includes a third portion non-releasably coupled  at the left-shoe biteline to the left-shoe medial side heelward of the first portion and a fourth portion releasably coupled to the left-shoe upper (see Fig. 3, especially for medial; [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30", where third portion is an area of 18A including 32A, and where Fig. 3 also shows the third portion where 32A is located being heelward of the first portion where 32B is located; see Fig. 2; [0037] "strap 18A has a distal end 42A…the distal end 42A may also be referred to as a "free end" as it is freely movable when not secured to the upper 12",where fourth portion is an area of 18A including 42A).

Houng does not explicitly teach the shoe being a pair of shoes,
the aforementioned structure being specifically for a left shoe,
a right shoe having a right-shoe medial side, a right-shoe lateral side, a right-shoe upper attached to a right-shoe sole along a right-shoe biteline, a first right-shoe wrapping panel, and a second right-shoe wrapping panel,
wherein the first right-shoe wrapping panel includes a fifth portion non-releasably coupled at the right-shoe biteline to the right-shoe lateral side and a sixth portion releasably coupled to the right-shoe upper, and
wherein the second right-shoe wrapping panel includes a seventh portion non-releasably coupled at the right-shoe biteline to the right-shoe lateral side heelward of the fifth portion and an eighth portion releasably coupled to the right-shoe upper.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Houng:
 is capable of the shoe being a pair of shoes as it is known in the art that shoes can come in pairs,
is capable of teaching the structure for a left shoe as it is known in the art that a shoe can be for the left or right foot and therefore for a left shoe or right shoe.

As for the teaching of the same structure being for a right shoe and therefore having a fifth, sixth, seventh, and eight portion accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng to have the same structure for a right shoe, and therefore having an asymmetric pair of shoes, as it is taught in the art to provide strap asymmetry in shoes (see Regan; Fig. 9, straps 18 and 20 on left shoe 10 being asymmetric with straps 19 and 21 on right shoe 12, and Fig. 1, straps 19 and 21 on left shoe 12 being asymmetric with straps 18 and 20 on right shoe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with Regan’s asymmetry for the same reasons as indicated in the rejection of Claim 1.
As such, for clarification, Houng is outlined below for the recitation for the right shoe, as it would have been obvious, as aforementioned, that the previous annotations could be for a left shoe, and that Houng could also be for a right shoe, not only because a shoe can be for a left or right shoe, but also for the asymmetric teaching, motivated as aforementioned.

Modified Houng then teaches a right shoe having a right-shoe medial side, a right-shoe lateral side, a right-shoe upper (12) attached to a right-shoe sole along a right-shoe biteline, a first right-shoe wrapping panel (18B), and a second right-shoe wrapping panel (18A) (see Fig. 1 for panels; where, due to the asymmetry taught by Regan, see Figs. 2 and 3 for would be for the medial and lateral side, respectively for a right shoe and therefore opposite of [0005] and [0006]; [0005] "Fig. 2 is...lateral side of the article of footwear"; [0006] "Fig. 3 is...medial side of the article of footwear"; [0029] “footwear 10 that has an upper 12”; [0036] “sole structure 34 is attached to a lower portion 36 of the body 30 of the upper 12.  The sole structure 34 includes an outsole 38 and a midsole 40.  The midsole 40 is attached to the outsole 38...upper 12 may be directly attached to the midsole 40", where biteline is area between outsole and upper; where, due to the asymmetry taught by Regan, [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30" would instead be fixed adjacent the lateral side as Fig. 3 is now of the lateral side for a right shoe; and similarly where, due to the asymmetry taught by Regan, [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30" would instead be fixed adjacent the lateral side as Fig. 3 is now of the lateral side for a right shoe),
wherein the first right-shoe wrapping panel (18B) includes a fifth portion non-releasably coupled at the right-shoe biteline to the right-shoe lateral side and a sixth portion releasably coupled to the right-shoe upper (see Fig. 3, especially for lateral; where, due to the asymmetry taught by Regan, [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30...the anchored end 32B is attached to the sole structure 34 between the midsole 40 and the outsole 38" would instead be fixed adjacent the lateral side as Fig. 3 is now of the lateral side for a right shoe, where fifth portion is an area of 18B including 32B; see Fig. 2; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12"; where sixth portion is an area of 18B including 42B), 
wherein the second right-shoe wrapping panel (18A) includes a seventh portion non-releasably coupled at the right-shoe biteline to the right-shoe lateral side heelward of the fifth portion and an eighth portion releasably coupled to the right-shoe upper (see Fig. 3, especially for lateral; where, due to the asymmetry taught by Regan, [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30" would instead be fixed adjacent the lateral side as Fig. 3 is now of the lateral side for a right shoe, where third portion is an area of 18A including 32A, and where Fig. 3 also shows the third portion where 32A is located being heelward of the first portion where 32B is located; see Fig. 2; [0037] "strap 18A has a distal end 42A…the distal end 42A may also be referred to as a "free end" as it is freely movable when not secured to the upper 12",where fourth portion is an area of 18A including 42A).
Regarding Claim 8, modified Houng teaches all the claimed limitations as discussed above in Claim 7.
Houng further teaches the left shoe having a left-shoe heel region, a left-shoe forefoot region, and a left-shoe mid-foot region,
wherein the first portion of the first left-shoe wrapping panel is non-releasably attached at the left-shoe biteline in the left-shoe mid-foot region,
the right shoe having a right-shoe heel region, a right-shoe forefoot region, and a right-shoe mid-foot region,
wherein the fifth portion of the first right-shoe wrapping panel is non-releasably attached at the right-shoe biteline in the right-shoe mid-foot region (see annotated Fig. 3 below for the left shoe; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the asymmetric equivalent would apply to the right shoe as shown in Claim 7; where first portion and fifth portion were previously established as an area of 18B including 32B; two interpretations have been made for Claim 8 as annotated below based on the dependent claims as follows; dependent claims will include the corresponding Claim 8 interpretation via the interpreted annotated Fig. 3 accordingly).

    PNG
    media_image1.png
    472
    663
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    716
    media_image2.png
    Greyscale

	Regarding Claim 9, modified Houng teaches all the claimed limitations as discussed above in Claim 8.
Houng further teaches wherein the third portion non-releasably attaches to the left-shoe medial side in the left-shoe forefoot region and the seventh portion non-releasably attaches to the right-shoe lateral side in the right-shoe forefoot region (as best understood, this is meant to recite mid-foot region; see annotated Fig. 3 below for corresponding interpretation of Claim 8 regions for the shoe, where Fig. 3 is medial side for left shoe, where it was previously established that third portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30"; see Fig. 3 as lateral side for right shoe, where it was previously established that seventh portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30" where due to asymmetry Fig. 3 now represents the lateral side for a right shoe so that 32A  is actually on the lateral side).

    PNG
    media_image3.png
    303
    425
    media_image3.png
    Greyscale

Regarding Claim 10, modified Houng teaches all the claimed limitations as discussed above in Claim 8.
Houng further teaches wherein the third portion non-releasably attaches to the left-shoe medial side in the left-shoe mid-foot region and the seventh portion non-releasably attaches to the right-shoe lateral side in the right-shoe mid-foot region (see annotated Fig. 3 below for corresponding interpretation of Claim 8 regions for the shoe, where Fig. 3 is medial side for left shoe, where it was previously established that third portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30"; see Fig. 3 as lateral side for right shoe, where it was previously established that seventh portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30" where due to asymmetry Fig. 3 now represents the lateral side for a right shoe so that 32A  is actually on the lateral side).

    PNG
    media_image4.png
    375
    527
    media_image4.png
    Greyscale

	Regarding Claim 11, modified Houng teaches all the claimed limitations as discussed above in Claim 8.
Houng further teaches wherein the third portion non-releasably attaches to the left-shoe medial side in the left-shoe heel region and the seventh portion non-releasably attaches to the right-shoe lateral side in the right-shoe heel region (see annotated Fig. 3 below for corresponding interpretation of Claim 8 regions for the shoe, where Fig. 3 is medial side for left shoe, where it was previously established that third portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30"; see Fig. 3 as lateral side for right shoe, where it was previously established that seventh portion being an area including where 32A is located is non-releasable, further reiterated in [0036] "strap 18A has an anchored end 32A fixed adjacent the medial side 26 of the body 30" where due to asymmetry Fig. 3 now represents the lateral side for a right shoe so that 32A  is actually on the lateral side).

    PNG
    media_image2.png
    472
    716
    media_image2.png
    Greyscale

	Regarding Claim 12, modified Houng teaches all the claimed limitations as discussed above in Claim 7.
Regan further teaches wherein the first portion and the third portion are spaced farther from one another than the second portion and the fourth portion are spaced from one another when releasably coupled (see Fig. 9, left shoe 10, where a V configuration is made between the two straps; [0033] “straps 18, 20 formed into a modified ‘V’ configuration”; [0036] “straps 18, 20 have…anchor…at X”; [0034] “strap 18 runs from…point X1”; [0034] “strap 18 runs from…Y1”; [0035] “angled strap 20 runs from the anchor…at lateral point X1’”; [0035] “angled strap 20…has…point Z1”; although the recitations are for Fig. 1 embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would apply to Fig. 9; where the distance D1 (between the first portion and third portion at Y1 and Z1) in Fig. 9 is greater than the distance between X1 and X1’ (between the second portion and fourth portion) and therefore is spaced farther from; Regan teaches the structural limitations of the recitation and performs the functions as recited such as being capable of such structure when releasably coupled), and
wherein the fifth portion and the seventh portion are spaced farther from one another than the sixth portion and the eighth portion are spaced from one another when releasably coupled (see Fig. 9, right shoe 12; where a V configuration is made between the two straps; [0037] “straps 19, 21 form into a modified ‘V’ configuration”; where the distance D2 (between the fifth portion and seventh portion at Y2 and Z2) in Fig. 9 is greater than the distance between X2 and X2’ (between the sixth portion and eighth portion) and therefore is spaced farther from; where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitations for the left shoe would asymmetrically apply to the right shoe; Regan teaches the structural limitations of the recitation and performs the functions as recited such as being capable of such structure when releasably coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng with the spacing of Regan in order to provide the proper protection and support as previously motivated.  
Furthermore, Houng teaches all of the elements of the instant invention as discussed in detail above except providing the specific spacing.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng by changing the spacing between portions. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make tapering spacings on the basis of its suitability for the intended use. In other words, the use of widened portions would have been an "obvious to try" approach because the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Regan.
	Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Additionally, a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding Claim 13, modified Houng teaches all the claimed limitations as discussed above in Claim 12.
Houng further teaches wherein each of the second and fourth portions are releasably coupled in a mid-foot portion of the left-shoe lateral side (see annotated Fig. 2 below, especially for mid-foot portion, where Fig. 2 is lateral side for left shoe, where it was previously established that second portion being an area where 42B is located is releasable, further reiterated in [0049] " strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12" and where it was previously established that fourth portion being an area was 42A is located is releasable, further reiterated in [0037] " strap 18A has a distal end 42A…the distal end 42A may also be referred to as a "free end" as it is freely movable when not secured to the upper 12"), and
wherein each of the sixth and eighth portions are releasably coupled in a mid-foot portion of the right-shoe medial side (see annotated Fig. 2 below, especially for mid-foot portion, where as previously established, where it was previously established that sixth portion being an area where 42B is located is releasable, further reiterated in [0049] " strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12" and where it was previously established that eighth portion being an area was 42A is located is releasable, further reiterated in [0037] " strap 18A has a distal end 42A…the distal end 42A may also be referred to as a "free end" as it is freely movable when not secured to the upper 12"; where due to asymmetry Fig. 2 now represents the lateral side for a right shoe so that 42B and 42A are on the lateral side).


    PNG
    media_image5.png
    498
    597
    media_image5.png
    Greyscale

Regarding Claim 14, modified Houng teaches all the claimed limitations as discussed above in Claim 7. 
Houng further teaches wherein each of the first and second left-shoe wrapping panels comprises a first and second left-shoe strap, respectively (as aforementioned, first and second left-shoe wrapping panels are straps 18B and 18A, respectively, for the left shoe), and
wherein each of the first and second right-shoe wrapping panels comprises a first and second-right shoe strap, respectively (as aforementioned, first and second left-shoe wrapping panels are straps 18B and 18A, respectively, for the right shoe).

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houng et al (US Publication 2018/0242692), herein Houng, in view of Regan et al (US Publication 2017/0119088), herein Regan, as applied to Claims 1, 2, 6-14 above, further in view of Suzuki et al (USPN 6745500), herein Suzuki.
Regarding Claim 3, modified Houng teaches all the claimed limitations as discussed above in Claim 1.
Modified Houng does not explicitly teach wherein the first portion is wider than the second portion, such that the left-shoe wrapping panel tapers as it extends from the first portion to the second portion; and
wherein the third portion is wider than the fourth portion, such that the right-shoe wrapping panel tapers as it extends from the third portion to the fourth portion.

Suzuki teaches wherein the first portion is wider than the second portion such that the wrapping panel tapers as it extends from the first portion to the second portion (see Figs. 3 and 4; Col. 4 Lines 14-15 "proximal end portion 42a of the second belt member 42"; Col. 6 Lines 13-15 "proximal end portion of each belt member is formed in such a way that it widens toward the end"; as widening is taught, Suzuki teaches the tapering; see annotations below for clarity).

    PNG
    media_image6.png
    429
    717
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    398
    715
    media_image7.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki is also teaches the same for a right-shoe so that wherein the third portion is wider than the fourth portion, such that the right-shoe wrapping panel tapers as it extends from the third portion to the fourth portion, annotated for clarification below. 

    PNG
    media_image8.png
    429
    717
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    393
    715
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s panels with the width and tapering of Suzuki for intended use such as ensuring there is proper and/or additional support in the wider regions (Col. 6 Lines 13-15).
As such, Houng teaches all of the elements of the instant invention as discussed in detail above except providing the specific shape and design of the panels.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng by widening portions of the panel. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make widened portions on the basis of its suitability for the intended use. In other words, the use of widened portions would have been an "obvious to try" approach because the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Suzuki.
	Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Additionally, a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding Claim 4, modified Houng teaches all the claimed limitations as discussed above in Claim 3.
Suzuki further teaches wherein the first portion includes a first arm and a second arm that are spaced apart from one another in the first portion and that merge to form the second portion (see annotated Fig. 3 below for arms).

    PNG
    media_image10.png
    443
    701
    media_image10.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki is also teaches the same for a right-shoe so that wherein the third portion includes a third arm and a fourth arm that are spaced apart from one another in the third portion and that merge to form the fourth portion (see annotated Fig. 3 below for arms).

    PNG
    media_image11.png
    443
    701
    media_image11.png
    Greyscale

Houng teaches all of the elements of the instant invention as discussed in detail above except providing the specific shape and design of the panels.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng panels to have arms. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make arms on the basis of its suitability for the intended use. In other words, the use of arms would have been an "obvious to try" approach because the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Suzuki.
	Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Additionally, a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding Claim 5, modified Houng teaches all the claimed limitations as discussed above in Claim 3.
Houng further teaches wherein the first portion is positioned a left-shoe midfoot (see annotated Fig. 3 of Houng below, where Fig. 3 is of the medial side for a left-shoe),

    PNG
    media_image12.png
    476
    662
    media_image12.png
    Greyscale

wherein the third portion is positioned in a right-shoe midfoot (see annotated Fig. 3 of Houng below, where Fig. 3 is of the lateral side for a right-shoe).

    PNG
    media_image13.png
    472
    658
    media_image13.png
    Greyscale

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houng et al (US Publication 2018/0242692), herein Houng, in view of Regan et al (US Publication 2017/0119088), herein Regan, and Mahoney (USPN 8516721).
Regarding Claim 15, Houng teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; [0029] “article of footwear 10”) comprising:
a medial side, a lateral side, a heel region, and a mid-foot region (see annotated Fig. 3 below for regions; see Figs. 2 and 3 for lateral and medial side, respectively; [0005] "Fig. 2 is...lateral side of the article of footwear"; [0006] "Fig. 3 is...medial side of the article of footwear");

    PNG
    media_image2.png
    472
    716
    media_image2.png
    Greyscale

a wrapping panel (18B) that is non-releasably coupled to the medial side in the mid-foot region and that releasably attaches to another area of the shoe (see Fig. 3 for mid-foot; [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30"; as for another area, see Fig. 2; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12") and
a heel strap having a first end that is non-releasably coupled in the heel region (see Fig. 5; "ankle strap 20 has an anchored end 32C secured to the ankle portion 20D of the body 30", where as previously annotated, strap 20 is in the heel region),
a second end that releasably attaches to the shoe (see Figs. 4 and 5; [0058] "ankle strap 20 has…a distal end 42C selectively remote from the upper 12"; [0058] "ankle strap 20…secures to the additional fastener 50C"; [0058] "pulling the distal end 42C of the ankle strap 20 around to the lateral side 28 and pressing…into contact with the first fastener 50C"),
and a body that wraps at least partially around the heel region (see Figs. 4 and 5; [0058] "ankle strap 20 wrapping around the ankle portion 12D of the upper 12 from the medial side 26 of the upper 12 to the lateral side 28 of the upper 12").

Houng does not explicitly teach the shoe being a pair of shoes,
the aforementioned structure being specifically for a left shoe,
the body being flexible,
a right shoe comprising a right-shoe medial side, a right-shoe lateral side, a right-shoe heel region, and a left-shoe mid-foot region;
a right-shoe wrapping panel that is non-releasably coupled to the right-shoe lateral side in the right-shoe mid-foot region and that releasably attaches to another area of the right shoe; and
a right-shoe heel strap having a first end that is non-releasably coupled in the right-shoe heel region,
a second end that releasably attaches to the right shoe,
and a flexible body that wraps at least partially around the right-shoe heel region.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Houng:
 is capable of the shoe being a pair of shoes as it is known in the art that shoes can come in pairs,
is capable of teaching the structure for a left shoe as it is known in the art that a shoe can be for the left or right foot and therefore for a left shoe or right shoe.
Furthermore, Houng at least suggests a flexible body ([0033] “elastic stretchability of portions of the straps 18A, 18B, 18C” and especially as it is capable of releasably wrapping as taught in [0058]).
As such, Houng teaches the structure for the ankle strap body other than explicitly teaching that it is flexible.  Although Houng does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Houng by making the ankle strap body flexible, especially as it is known to depend on the material used. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a strap body flexible on the basis of its suitability for the intended use. In other words, the use of a flexible strap body would have been an "obvious to try" approach because the use of such a well-known material for a strap is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).  See extrinsic evidence Torrance USPN 8763279 for a flexible strap body.  
As for the teaching of the same structure being for a right shoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng to have a similar structure for a right shoe, and therefore 1) having an asymmetric pair of shoes for the wrapping panels, as it is taught in the art to provide wrapping panel asymmetry in shoes (see Regan; Fig. 9, straps 18 and 20 on left shoe 10 being asymmetric with straps 19 and 21 on right shoe 12, and Fig. 1, straps 19 and 21 on left shoe 12 being asymmetric with straps 18 and 20 on right shoe 10), and yet 2) having a symmetric pair of shoes for heel strap, as it is taught in the art to provide a mirrored heel strap (see Mahoney; Figs. 1 and 3; Col. 5 Lines 17-19 "all of the drawings are directed to an article of footwear suitable to be worn on a left foot.  The invention also includes the mirror images of the drawings, i.e. an article of footwear suitable to be worn on a right foot"; Col. 7 Lines 17-20 "the heel strap 150b has a first end 152b attached to one of the lateral portion 106 or the medial portion 108 of the upper assembly 100...at the heel end 14 of the shoe 10").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houng’s straps with Regan’s asymmetry for the same reasons as indicated in the rejection of Claim 1.
And as further supported, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mirror Houng’s heel strap in order to securely hold the user's foot in the shoe void while remaining portions of the upper assembly may stretch or elastically deform during wear (Col. 7 Lines 39-42, where, to the best of examiner's understanding, 105b was meant to be 150b).

As such, for clarification, Houng is outlined below for the recitation for the right shoe, as it would have been obvious, as aforementioned, that the previous annotations could be for a left shoe, and that Houng could also be for a right shoe, not only because a shoe can be for a left or right shoe, but also for the asymmetric teaching of the panels, motivated as aforementioned.

Modified Houng then teaches a right shoe comprising a right-shoe medial side, a right-shoe lateral side, a right-shoe heel region, and a left-shoe mid-foot region (see annotated Fig. 3 below for regions; where, due to the asymmetry taught by Regan, Figs. 2 and 3 would be for the medial and lateral side, respectively for a right shoe and therefore opposite of [0005] and [0006] in [0005] "Fig. 2 is...lateral side of the article of footwear"; [0006] "Fig. 3 is...medial side of the article of footwear");

    PNG
    media_image2.png
    472
    716
    media_image2.png
    Greyscale

a right-shoe wrapping panel (18B) that is non-releasably coupled to the right-shoe lateral side in the mid-foot region and that releasably attaches to another area of the right shoe (see Fig. 3 for mid-foot; where, due to the asymmetry taught by Regan, [0048] "The strap 18B has an anchored end 32B fixed adjacent the medial side 26 of the body 30" would instead be fixed adjacent the lateral side as Fig. 3 is now the lateral side for a right shoe; as for another area, see Fig. 2; [0049] "strap 18B has a distal end 42B…distal end 42B may also be referred to as a "free end" as it is freely movable when not secured to the upper 12") and
a right-shoe heel strap having a first end that is non-releasably coupled in the right-shoe heel region (see Fig. 5; "ankle strap 20 has an anchored end 32C secured to the ankle portion 20D of the body 30", where as previously annotated, strap 20 is in the heel region),
a second end that releasably attaches to the right shoe (see Figs. 4 and 5; [0058] "ankle strap 20 has…a distal end 42C selectively remote from the upper 12"; [0058] "ankle strap 20…secures to the additional fastener 50C"; [0058] "pulling the distal end 42C of the ankle strap 20 around to the lateral side 28 and pressing…into contact with the first fastener 50C"),
and a flexible body that wraps at least partially around the right-shoe heel region (see Figs. 4 and 5; [0058] "ankle strap 20 wrapping around the ankle portion 12D of the upper 12 from the medial side 26 of the upper 12 to the lateral side 28 of the upper 12”).
Regarding Claim 16, modified Houng teaches all the claimed limitations as discussed above in Claim 15.
Houng further teaches the second end of the left-shoe heel strap releasably attaches on the left-shoe lateral side (see Figs. 4 and 5; [0058] "ankle strap 20…secures to the additional fastener 50C"; [0058] "pulling the distal end 42C of the ankle strap 20 around to the lateral side 28 and pressing…into contact with the first fastener 50C"); and
the second end of right-shoe heel strap releasably attaches on the right-shoe lateral side (see Figs. 4 and 5, where the recitation still applies for the mirror of Figs. 4 and 5 for the right shoe ; [0058] "ankle strap 20…secures to the additional fastener 50C"; [0058] "pulling the distal end 42C of the ankle strap 20 around to the lateral side 28 and pressing…into contact with the first fastener 50C").

Houng does not explicitly teach wherein the first end of the left-shoe heel strap non-releasably attaches on the left-shoe medial side
 and wherein the first end of the right-shoe heel strap non-releasably attaches on the right-shoe medial side.

However, Houng seems to suggest wherein the first end of the left-shoe heel strap non-releasably attaches on the left-shoe medial side (see Figs. 4 and 5, [0058] "ankle strap 20 wrapping around the ankle portion 12D of the upper 12 from the medial side 26 of the upper 12 to the lateral side 28 of the upper 12", which seems to indicate that ankle strap 20 begins at the medial side; see Fig. 5; "ankle strap 20 has an anchored end 32C secured to the ankle portion 20D of the body 30", where Fig. 5 of the left shoe would be on the medial side)
and wherein the first end of the right-shoe heel strap non-releasably attaches on the right-shoe medial side (see Figs. 4 and 5, [0058] "ankle strap 20 wrapping around the ankle portion 12D of the upper 12 from the medial side 26 of the upper 12 to the lateral side 28 of the upper 12", which seems to indicate that ankle strap 20 begins at the medial side; see Fig. 5; "ankle strap 20 has an anchored end 32C secured to the ankle portion 20D of the body 30", where Fig. 5 of the right shoe would also be on the medial side).

Nevertheless, Mahoney at least suggests wherein the first end of the left-shoe heel strap non-releasably attaches on the left-shoe medial side (see Figs. 1-3; Col. 7 Lines 17-20 "the heel strap 150b has a first end 152b attached to one of the lateral portion 106 or the medial portion 108 of the upper assembly 100...at the heel end 14 of the shoe 10"; Col. 7 Lines 20-24 "the heel strap 150b has….a second end 154b releasably securable (e.g. via a releasable fastener 156, such as a hook and loop fasteners...) to the other of the lateral and medial portions 106, 108 (opposite side) of the upper assembly 100 at the heel end 14 of the shoe 10"),
and wherein the first end of the right-shoe heel strap non-releasably attaches on the right-shoe medial side (see Figs. 1-3, where the mirrored recitations still apply for the right shoe; Col. 7 Lines 17-20 "the heel strap 150b has a first end 152b attached to one of the lateral portion 106 or the medial portion 108 of the upper assembly 100...at the heel end 14 of the shoe 10"; Col. 7 Lines 20-24 "the heel strap 150b has….a second end 154b releasably securable (e.g. via a releasable fastener 156, such as a hook and loop fasteners...) to the other of the lateral and medial portions 106, 108 (opposite side) of the upper assembly 100 at the heel end 14 of the shoe 10").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Mahoney suggests, if not teaches, the limitations as the limitations are shown in the figures and Mahoney teaches the embodiment/capability of the limitations and would be motivated to do so based on design choice.
Furthermore, as Mahoney presents a finite number of identified, predictable one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. The use of a heel strap non-releasably and releasably attaching on the sides as recited would have been an “obvious to try” approach because the use of such attachments is not of innovation but within ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of the disclosure in Mahoney.
Regarding Claim 17, modified Houng teaches all the claimed limitations as discussed above in Claim 15.
Mahoney at least suggests wherein the first end of the left-shoe heel strap non-releasably attaches on the left-shoe lateral side and the second end of left-shoe heel strap releasably attaches on the left-shoe medial side (see Figs. 1-3; Col. 7 Lines 17-20 "the heel strap 150b has a first end 152b attached to one of the lateral portion 106 or the medial portion 108 of the upper assembly 100...at the heel end 14 of the shoe 10"; Col. 7 Lines 20-24 "the heel strap 150b has….a second end 154b releasably securable (e.g. via a releasable fastener 156, such as a hook and loop fasteners...) to the other of the lateral and medial portions 106, 108 (opposite side) of the upper assembly 100 at the heel end 14 of the shoe 10"); and
wherein the first end of the right-shoe heel strap non-releasably attaches on the right-shoe lateral side and the second end of right-shoe heel strap releasably attaches on the right-shoe medial side (see Figs. 1-3, where the mirrored recitations apply for the right shoe; Col. 7 Lines 17-20 "the heel strap 150b has a first end 152b attached to one of the lateral portion 106 or the medial portion 108 of the upper assembly 100...at the heel end 14 of the shoe 10"; Col. 7 Lines 20-24 "the heel strap 150b has….a second end 154b releasably securable (e.g. via a releasable fastener 156, such as a hook and loop fasteners...) to the other of the lateral and medial portions 106, 108 (opposite side) of the upper assembly 100 at the heel end 14 of the shoe 10").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Mahoney suggests, if not teaches, the limitations as the limitations are shown in the figures and Mahoney teaches the embodiment/capability of the limitations and would be motivated to do so based on design choice.
Furthermore, as Mahoney presents a finite number of identified, predictable one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. The use of a heel strap non-releasably and releasably attaching on the sides as recited would have been an “obvious to try” approach because the use of such attachments is not of innovation but within ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of the disclosure in Mahoney.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sides on which Houng’s ankle strap is non-releasably and releasably coupled based on the disclosure in Mahoney.
Regarding Claim 18, modified Houng teaches all the claimed limitations as discussed above in Claim 15. 
Houng further teaches wherein the left shoe and the right shoe both include a respective laceless upper (see Figs. 1-3; [0029] “upper 12 is secured with a laceless fastening system 14”, where Houng was previously established for both left and right shoes).
Regarding Claim 19, modified Houng teaches all the claimed limitations as discussed above in Claim 15.
Houng further teaches wherein the second end of the left-shoe heel strap releasably attaches to the left shoe heel region and the second end of the right-shoe heel strap releasably attaches to the right shoe in the right-shoe heel region (see annotated Fig. 2 below for the left shoe, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same would apply for the right shoe).

    PNG
    media_image14.png
    505
    603
    media_image14.png
    Greyscale

	Regarding Claim 20, modified Houng teaches all the claimed limitations as discussed above in Claim 15.
Houng further teaches wherein the second end of the left-shoe heel strap releasably attaches to the left shoe in the left-shoe mid-foot region and the second end of the right-shoe heel strap releasably attaches to the right shoe in the right-shoe mid-foot region (see annotated Fig. 2 below for the left shoe, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same would apply for the right shoe; where the second end is an area of strap 20 that includes distal end 42C).

    PNG
    media_image15.png
    498
    655
    media_image15.png
    Greyscale


Response to Arguments
Applicant’s arguments, see appeal brief, filed 2/12/21, with respect to the rejection(s) of claim(s) 1-20 under Houng in view of Regan for protection, such as against plantar fasciitis, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Houng in view of Regan for the motivations as indicated in the instant office action.
For further clarification: examiner notes that only the symmetry/asymmetry of Houng’s straps, specifically asymmetry, are being modified by Regan’s asymmetry.  Regan is not being utilized to modify the extent or location of Houng’s straps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Fusco et al (US Publication 3001/0042323) directed to asymmetric sports shoes; Caldeira (USPN 4642914) directed to strapped shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732              
                                                                                                                                                                                          
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732